Title: From Thomas Jefferson to Thomas Whittemore, 9 September 1821
From: Jefferson, Thomas
To: Whittemore, Thomas


						
						
							
							Sep. 9. 21.
						
					Th: J. returns his thanks to mr Whittemore for the copy of his oration on the 4th of July which he has been so kind as to send him it is always matter of great gratifn to him to see the principles of the revoln avowed & cherished by those now charged with their preservn, & hopes they will be handed down in all their purity from genern to genern he salutes mr W. with great respect.
						
					